DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2022 has been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in Figure 3, reference character “320” has been used to designate both “downscale” and “speech decision”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The claims are not directed to “voice activity detection” and it is unclear why the title characterizes the invention as “low complexity”.
The disclosure is objected to because of the following informalities:
On page 1, line 2, “Background” should be deleted.
In paragraph 0023, line 1, “static analyzer” should read “static analyzer 122”
In paragraph 0027, lines 7-8, “system 300” should read “system 100”
In paragraph 0033, line 5, “selection stage 312” should read “selective sampling stage 312”
In paragraph 0055, line 3, “input/output (I/O) device(s) 611” should read “input/output (I/O) device(s) 610”
In paragraph 0062, line 4, “processor 1402” should read “processor 602”
Appropriate correction is required.
Claim Objections
Claims 1, 3, 6, 11, and 13 are objected to because of the following informalities:  
In claim 1, last line, the term “first portion” should be changed to “first portion of samples”
In claim 3, line 1, the term “low pass filter” should be changed to “low-pass filter”, consistent with claim 2.
In claim 6, line 7, the term “is a function of the third statistic;” should be changed to “is a function of the third statistic; and”
In claim 11, line 13, the term “first threshold” should be changed to “first threshold condition”
In claim 13, line 1, the term “low pass filter” should be changed to “low-pass filter”, consistent with claim 12.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 6, last two lines, the limitation “if the third statistic meets the third threshold condition with respect to the third statistic” is circular with respect to the claimed “third statistic” and it is unclear from the claims and the specification how the “third statistic” would “meet the third threshold”.  Further, it is unclear how this limitation would result in “identify[ing] the current sample as corresponding to speech” as recited in the immediately subsequent limitation.  The examiner suggests the following amendment “if the current sample meets the third threshold condition with respect to the third statistic.”
Claims 7-8 depend from Claim 6.  Claims 7-8 do not cure the deficiencies noted in the rejection of Claim 6.
Claim 9 recites the limitation "original signal" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests amending the claim to replace the reference to “original signal” with “audio signal” as defined earlier in the claim.
Claim 10 recites the limitation "original signal" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The examiner suggests amending the claim to replace the reference to “original signal” with “audio signal” as defined earlier in the claim.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship, including any dependencies with respect to timing of the performance of steps, between “evaluating the current sample with respect to a first threshold condition that is a function of the first statistic” (lines 8-9) and “determining that a first portion of the plurality of samples meet the first threshold condition” (lines 11-12). It is unclear if the claimed “first portion of the plurality of samples” (line 11) is tied to the “current sample” that was “evaluat[ed]” “with respect to a first threshold condition” (line 8), or if the claimed “first portion of the plurality of samples” (line 11) is determined independently of the evaluation of the “current sample” (line 8) such that the “determining” steps in lines 11-12 may be performed prior to, or concurrently with, the “evaluation” steps in lines 8-9.
It is also unclear if the steps in lines 10-19 are being performed by the claimed “processing device” (lines 2 and 4) or some other unclaimed structure.
Claims 12-18 depend from Claim 11.  Claims 12-18 do not cure the deficiencies noted in the rejection of Claim 11.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship, including any dependencies with respect to timing of the performance of steps, between “evaluating the current sample with respect to a second threshold condition that is a function of the second statistic” (lines 5-6) and “determining that a second portion of samples in the first portion meet the second threshold condition” (lines 8-9). It is unclear if the claimed “second portion of samples” (line 8) is tied to the “current sample” that was “evaluat[ed]” “with respect to a second threshold condition” (lines 5-6), or if the claimed “second portion of samples” (line 8) is determined independently of the evaluation of the “current sample” (line 5) such that the “determining” steps in lines 8-9 may be performed prior to, or concurrently with, the “evaluation” steps in lines 5-6.
It is also unclear if each of the steps in claim 14 are being performed by the claimed “processing device” (claim 11, lines 2 and 4) or some other unclaimed structure.
Claim 15-18 depends from Claim 14.  Claims 15-18 do not cure the deficiencies noted in the rejection of Claim 14.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship, including any dependencies with respect to timing of the performance of steps, between “evaluating the current sample with respect to a third threshold condition that is a function of the third statistic” (lines 5-6) and “determining that a third portion samples in the second portion meet the third threshold condition” (lines 8-9). It is unclear if the claimed “third portion of samples” (line 8) is tied to the “current sample” that was “evaluat[ed]” “with respect to a third threshold condition” (line 5), or if the claimed “third portion of samples” (line 8) is determined independently of the evaluation of the “current sample” (line 5) such that the “determining” steps in lines 8-9 may be performed prior to, or concurrently with, the “evaluation” steps in lines 5-6. 
It is also unclear if the steps in lines 7-16 are being performed by the claimed “processing device” (claim 1, lines 2 and 4) or some other unclaimed structure.
Claims 17-18 depend from Claim 16.  Claims 17-18 do not cure the deficiencies noted in the rejection of Claim 16.
Claim 19 recites the limitation "original signal" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The examiner suggests amending the claim to replace the reference to “original signal” with “audio signal” as defined earlier in the claim.
Claim 20 recites the limitation "original signal" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The examiner suggests amending the claim to replace the reference to “original signal” with “audio signal” as defined earlier in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites an apparatus that appears to claim the various steps explained in Algorithm 1 in paragraph 0040 of the instant specification.  Claim 1 recites a series of steps for receiving samples and processing such samples sequentially, determining a first statistic (e.g., calculating a low-pass filter output, or f1 in Algorithm 1) and comparing the current sample to a first threshold condition (e.g., mathematically comparing the current sample to a first threshold condition using a “>” or “<” operator), where the first threshold condition is a function of the first statistic (e.g., the first threshold condition is mathematically related to the first statistic).  If the current sample meets the first threshold condition, the same is kept for further processing, and if the sample does not meet the first threshold, it is not kept for further processing.  
With the exception of recitation of generic computer and processing elements (i.e., the claimed “processing device”, which may be implemented as a general purpose processor as explained in paragraphs 0012, 0027, and 0028 in the instant specification), Claim 1 under its broadest reasonable interpretation covers mathematical calculations.  Each of the claimed elements can be interpreted as mathematical calculations for ultimately determining whether a current sample should be classified as speech (Boolean 0 for no speech, 1 for speech).  These calculations are a series of calculating first statistics (e.g., low-pass filter output calculations) and first threshold conditions (e.g., mathematically comparing the current sample to the respective threshold condition using a “>” or “<” operator).
This judicial exception is not integrated into a practical application. In particular, Claim 1 only recites functional processing elements at a high level of generality (i.e., the claimed “processing device”).  Claim 1 is written in general terms for performing the elements and amount to no more than mere instructions to apply the judicial exception using a generic “processing device” based on the interpretation required by the disclosure.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claim 1 is directed to an abstract idea.  
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements of the “processing device” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Claim 1 is not patent eligible.

Claim 2 depends from claim 1 and recites a limitation for updating the claimed first statistic by computing a low-pass filter function. With the exception of recitation of generic computer and processing elements (i.e., the claimed “processing device”, which may be implemented as a general purpose processor as explained in paragraphs 0012, 0027, and 0028 in the instant specification), the claim under its broadest reasonable interpretation covers mathematical calculations.  Each of the claimed elements can be interpreted as mathematical calculations for ultimately determining whether a current sample should be classified as speech (Boolean 0 for no speech, 1 for speech) as set forth in claim 1.
This judicial exception is not integrated into a practical application. In particular, the claim only recites functional processing elements at a high level of generality (i.e., the claimed “processing device”).  The claim is written in general terms for performing the elements and amount to no more than mere instructions to apply the judicial exception using a generic “processing device” based on the interpretation required by the disclosure.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements of the “processing device” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Claim 3 depends from claim 2 and recites a limitation for updating the claimed first statistic by computing a low-pass filter function using a particular mathematical formula. With the exception of recitation of generic computer and processing elements (i.e., the claimed “processing device”, which may be implemented as a general purpose processor as explained in paragraphs 0012, 0027, and 0028 in the instant specification), the claim under its broadest reasonable interpretation covers mathematical calculations and mathematical formulas.  Each of the claimed elements can be interpreted as mathematical calculations and/or mathematical formulas for ultimately determining whether a current sample should be classified as speech (Boolean 0 for no speech, 1 for speech) as set forth in claim 1.
This judicial exception is not integrated into a practical application. In particular, the claim only recites functional processing elements at a high level of generality (i.e., the claimed “processing device”).  The claim is written in general terms for performing the elements and amount to no more than mere instructions to apply the judicial exception using a generic “processing device” based on the interpretation required by the disclosure.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements of the “processing device” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Claim 4 depends from claim 1 and recites a series of steps for receiving samples and processing such samples sequentially, determining a second statistic (e.g., calculating a low-pass filter output, or f3 in Algorithm 1) and comparing the current sample to a second threshold condition (e.g., mathematically comparing the current sample to a second threshold condition using a “>” or “<” operator), where the second threshold condition is a function of the second statistic (e.g., the second threshold condition is mathematically related to the second statistic).  If the current sample meets the second threshold condition, the same is kept for further processing, and if the sample does not meet the second threshold, it is not kept for further processing.
With the exception of recitation of generic computer and processing elements (i.e., the claimed “processing device”, which may be implemented as a general purpose processor as explained in paragraphs 0012, 0027, and 0028 in the instant specification), the claim under its broadest reasonable interpretation covers mathematical calculations.  Each of the claimed elements can be interpreted as mathematical calculations for ultimately determining whether a current sample should be classified as speech (Boolean 0 for no speech, 1 for speech) as set forth in claim 1.
This judicial exception is not integrated into a practical application. In particular, the claim only recites functional processing elements at a high level of generality (i.e., the claimed “processing device”).  The claim is written in general terms for performing the elements and amount to no more than mere instructions to apply the judicial exception using a generic “processing device” based on the interpretation required by the disclosure.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements of the “processing device” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Claim 5 depends from claim 4 and recites a limitation for updating the claimed second statistic by computing a low-pass filter function. With the exception of recitation of generic computer and processing elements (i.e., the claimed “processing device”, which may be implemented as a general purpose processor as explained in paragraphs 0012, 0027, and 0028 in the instant specification), the claim under its broadest reasonable interpretation covers mathematical calculations.  Each of the claimed elements can be interpreted as mathematical calculations for ultimately determining whether a current sample should be classified as speech (Boolean 0 for no speech, 1 for speech) as set forth in claims 1 and 4.
This judicial exception is not integrated into a practical application. In particular, the claim only recites functional processing elements at a high level of generality (i.e., the claimed “processing device”).  The claim is written in general terms for performing the elements and amount to no more than mere instructions to apply the judicial exception using a generic “processing device” based on the interpretation required by the disclosure.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements of the “processing device” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Claim 6 depends from claim 4 and recites a series of steps for receiving samples and processing such samples sequentially, determining a third statistic (e.g., calculating a low-pass filter output, or f5 in Algorithm 1) and comparing the current sample to a third threshold condition (e.g., mathematically comparing the current sample to a third threshold condition using a “>” or “<” operator), where the third threshold condition is a function of the third statistic (e.g., the third threshold condition is mathematically related to the third statistic).  If the current sample meets the third threshold condition, the same is kept for further processing, and if the sample does not meet the second threshold, it is not kept for further processing.
With the exception of recitation of generic computer and processing elements (i.e., the claimed “processing device”, which may be implemented as a general purpose processor as explained in paragraphs 0012, 0027, and 0028 in the instant specification), the claim under its broadest reasonable interpretation covers mathematical calculations.  Each of the claimed elements can be interpreted as mathematical calculations for ultimately determining whether a current sample should be classified as speech (Boolean 0 for no speech, 1 for speech) as set forth in claims 1 and 4.
This judicial exception is not integrated into a practical application. In particular, the claim only recites functional processing elements at a high level of generality (i.e., the claimed “processing device”).  The claim is written in general terms for performing the elements and amount to no more than mere instructions to apply the judicial exception using a generic “processing device” based on the interpretation required by the disclosure.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements of the “processing device” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Claim 7 depends from claim 6 and recites that the third threshold condition is the second statistic being less than a product of the third statistic and a downscaling factor, the downscaling factor being less than one. With the exception of recitation of generic computer and processing elements (i.e., the claimed “processing device”, which may be implemented as a general purpose processor as explained in paragraphs 0012, 0027, and 0028 in the instant specification), the claim under its broadest reasonable interpretation covers mathematical calculations.  Each of the claimed elements can be interpreted as mathematical calculations for ultimately determining whether a current sample should be classified as speech (Boolean 0 for no speech, 1 for speech) as set forth in claims 1, 4, and 6.
This judicial exception is not integrated into a practical application. In particular, the claim only recites functional processing elements at a high level of generality (i.e., the claimed “processing device”).  The claim is written in general terms for performing the elements and amount to no more than mere instructions to apply the judicial exception using a generic “processing device” based on the interpretation required by the disclosure.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements of the “processing device” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Claim 8 depends from claim 6 and recites that the third statistic is computed using a low-pass filter function. With the exception of recitation of generic computer and processing elements (i.e., the claimed “processing device”, which may be implemented as a general purpose processor as explained in paragraphs 0012, 0027, and 0028 in the instant specification), the claim under its broadest reasonable interpretation covers mathematical calculations.  Each of the claimed elements can be interpreted as mathematical calculations for ultimately determining whether a current sample should be classified as speech (Boolean 0 for no speech, 1 for speech) as set forth in claims 1, 4, and 6.
This judicial exception is not integrated into a practical application. In particular, the claim only recites functional processing elements at a high level of generality (i.e., the claimed “processing device”).  The claim is written in general terms for performing the elements and amount to no more than mere instructions to apply the judicial exception using a generic “processing device” based on the interpretation required by the disclosure.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements of the “processing device” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Claim 9 depends from claim 1 and recites limitations of receiving an audio signal and using a bandpass filter on the original signal to obtain the input signal. With the exception of recitation of generic computer and processing elements (i.e., the claimed “processing device”, which may be implemented as a general purpose processor as explained in paragraphs 0012, 0027, and 0028 in the instant specification), the claim under its broadest reasonable interpretation covers mathematical calculations.  Each of the claimed elements can be interpreted as mathematical calculations for ultimately determining whether a current sample should be classified as speech (Boolean 0 for no speech, 1 for speech) as set forth in claim 1.
This judicial exception is not integrated into a practical application. In particular, the claim only recites functional processing elements at a high level of generality (i.e., the claimed “processing device”).  The claim is written in general terms for performing the elements and amount to no more than mere instructions to apply the judicial exception using a generic “processing device” based on the interpretation required by the disclosure.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements of the “processing device” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Claim 10 depends from claim 1 and recites limitations of receiving an audio signal and using a bandpass filter on the original signal and further calculating the Teager energy for the filtered signal to obtain the input signal. With the exception of recitation of generic computer and processing elements (i.e., the claimed “processing device”, which may be implemented as a general purpose processor as explained in paragraphs 0012, 0027, and 0028 in the instant specification), the claim under its broadest reasonable interpretation covers mathematical calculations.  Each of the claimed elements can be interpreted as mathematical calculations for ultimately determining whether a current sample should be classified as speech (Boolean 0 for no speech, 1 for speech) as set forth in claim 1.
This judicial exception is not integrated into a practical application. In particular, the claim only recites functional processing elements at a high level of generality (i.e., the claimed “processing device”).  The claim is written in general terms for performing the elements and amount to no more than mere instructions to apply the judicial exception using a generic “processing device” based on the interpretation required by the disclosure.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements of the “processing device” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Claim 11 recites a method that appears to claim the various steps explained in Algorithm 1 in paragraph 0040 of the instant specification.  Claim 11 recites a series of steps for receiving samples and processing such samples sequentially, determining and updating a first statistic (e.g., calculating a low-pass filter output, or f1 in Algorithm 1) and comparing the current sample to a first threshold condition (e.g., mathematically comparing the current sample to a first threshold condition using a “>” or “<” operator), where the first threshold condition is a function of the first statistic (e.g., the first threshold condition is mathematically related to the first statistic).  If the current sample meets the first threshold condition, the same is kept for speech processing, and if the sample does not meet the first threshold, it is not kept for speech processing.  
With the exception of recitation of generic computer and processing elements (i.e., the claimed “processing device”, which may be implemented as a general purpose processor as explained in paragraphs 0012, 0027, and 0028 in the instant specification), Claim 11 under its broadest reasonable interpretation covers mathematical calculations.  Each of the claimed elements can be interpreted as mathematical calculations for ultimately determining whether a current sample should be classified as speech (Boolean 0 for no speech, 1 for speech).  These calculations are a series of calculating first statistics (e.g., low-pass filter output calculations) and first threshold conditions (e.g., mathematically comparing the current sample to the respective threshold condition using a “>” or “<” operator).
This judicial exception is not integrated into a practical application. In particular, Claim 11 only recites functional processing elements at a high level of generality (i.e., the claimed “processing device”).  Claim 11 is written in general terms for performing the elements and amount to no more than mere instructions to apply the judicial exception using a generic “processing device” based on the interpretation required by the disclosure.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claim 11 is directed to an abstract idea.  
Claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements of the “processing device” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Claim 11 is not patent eligible.

Claim 12 depends from claim 11 and recites a limitation for updating the claimed first statistic by computing a low-pass filter function. With the exception of recitation of generic computer and processing elements (i.e., the claimed “processing device”, which may be implemented as a general purpose processor as explained in paragraphs 0012, 0027, and 0028 in the instant specification), the claim under its broadest reasonable interpretation covers mathematical calculations.  Each of the claimed elements can be interpreted as mathematical calculations for ultimately determining whether a current sample should be classified as speech (Boolean 0 for no speech, 1 for speech) as set forth in claim 11.
This judicial exception is not integrated into a practical application. In particular, the claim only recites functional processing elements at a high level of generality (i.e., the claimed “processing device”).  The claim is written in general terms for performing the elements and amount to no more than mere instructions to apply the judicial exception using a generic “processing device” based on the interpretation required by the disclosure.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements of the “processing device” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Claim 13 depends from claim 12 and recites a limitation for updating the claimed first statistic by computing a low-pass filter function using a particular mathematical formula. With the exception of recitation of generic computer and processing elements (i.e., the claimed “processing device”, which may be implemented as a general purpose processor as explained in paragraphs 0012, 0027, and 0028 in the instant specification), the claim under its broadest reasonable interpretation covers mathematical calculations and mathematical formulas.  Each of the claimed elements can be interpreted as mathematical calculations and/or mathematical formulas for ultimately determining whether a current sample should be classified as speech (Boolean 0 for no speech, 1 for speech) as set forth in claim 11.
This judicial exception is not integrated into a practical application. In particular, the claim only recites functional processing elements at a high level of generality (i.e., the claimed “processing device”).  The claim is written in general terms for performing the elements and amount to no more than mere instructions to apply the judicial exception using a generic “processing device” based on the interpretation required by the disclosure.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements of the “processing device” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Claim 14 depends from claim 1 and recites a series of steps for receiving samples and processing such samples sequentially, determining a second statistic (e.g., calculating a low-pass filter output, or f3 in Algorithm 1) and comparing the current sample to a second threshold condition (e.g., mathematically comparing the current sample to a second threshold condition using a “>” or “<” operator), where the second threshold condition is a function of the second statistic (e.g., the second threshold condition is mathematically related to the second statistic).  If the current sample meets the second threshold condition, the same is kept for speech processing, and if the sample does not meet the second threshold, it is not kept for speech processing.
With the exception of recitation of generic computer and processing elements (i.e., the claimed “processing device”, which may be implemented as a general purpose processor as explained in paragraphs 0012, 0027, and 0028 in the instant specification), the claim under its broadest reasonable interpretation covers mathematical calculations.  Each of the claimed elements can be interpreted as mathematical calculations for ultimately determining whether a current sample should be classified as speech (Boolean 0 for no speech, 1 for speech) as set forth in claim 11.
This judicial exception is not integrated into a practical application. In particular, the claim only recites functional processing elements at a high level of generality (i.e., the claimed “processing device”).  The claim is written in general terms for performing the elements and amount to no more than mere instructions to apply the judicial exception using a generic “processing device” based on the interpretation required by the disclosure.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements of the “processing device” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Claim 15 depends from claim 14 and recites a limitation for updating the claimed second statistic by computing a low-pass filter function. With the exception of recitation of generic computer and processing elements (i.e., the claimed “processing device”, which may be implemented as a general purpose processor as explained in paragraphs 0012, 0027, and 0028 in the instant specification), the claim under its broadest reasonable interpretation covers mathematical calculations.  Each of the claimed elements can be interpreted as mathematical calculations for ultimately determining whether a current sample should be classified as speech (Boolean 0 for no speech, 1 for speech) as set forth in claims 11 and 14.
This judicial exception is not integrated into a practical application. In particular, the claim only recites functional processing elements at a high level of generality (i.e., the claimed “processing device”).  The claim is written in general terms for performing the elements and amount to no more than mere instructions to apply the judicial exception using a generic “processing device” based on the interpretation required by the disclosure.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements of the “processing device” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Claim 16 depends from claim 14 and recites a series of steps for receiving samples and processing such samples sequentially, determining a third statistic (e.g., calculating a low-pass filter output, or f5 in Algorithm 1) and comparing the current sample to a third threshold condition (e.g., mathematically comparing the current sample to a third threshold condition using a “>” or “<” operator), where the third threshold condition is a function of the third statistic (e.g., the third threshold condition is mathematically related to the third statistic).  If the current sample meets the third threshold condition, the same is kept for speech processing, and if the sample does not meet the second threshold, it is not kept for speech processing.
With the exception of recitation of generic computer and processing elements (i.e., the claimed “processing device”, which may be implemented as a general purpose processor as explained in paragraphs 0012, 0027, and 0028 in the instant specification), the claim under its broadest reasonable interpretation covers mathematical calculations.  Each of the claimed elements can be interpreted as mathematical calculations for ultimately determining whether a current sample should be classified as speech (Boolean 0 for no speech, 1 for speech) as set forth in claims 11 and 14.
This judicial exception is not integrated into a practical application. In particular, the claim only recites functional processing elements at a high level of generality (i.e., the claimed “processing device”).  The claim is written in general terms for performing the elements and amount to no more than mere instructions to apply the judicial exception using a generic “processing device” based on the interpretation required by the disclosure.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements of the “processing device” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Claim 17 depends from claim 16 and recites that the third threshold condition is the second statistic being less than a product of the third statistic and a downscaling factor, the downscaling factor being less than one. With the exception of recitation of generic computer and processing elements (i.e., the claimed “processing device”, which may be implemented as a general purpose processor as explained in paragraphs 0012, 0027, and 0028 in the instant specification), the claim under its broadest reasonable interpretation covers mathematical calculations.  Each of the claimed elements can be interpreted as mathematical calculations for ultimately determining whether a current sample should be classified as speech (Boolean 0 for no speech, 1 for speech) as set forth in claims 11, 14, and 16.
This judicial exception is not integrated into a practical application. In particular, the claim only recites functional processing elements at a high level of generality (i.e., the claimed “processing device”).  The claim is written in general terms for performing the elements and amount to no more than mere instructions to apply the judicial exception using a generic “processing device” based on the interpretation required by the disclosure.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements of the “processing device” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Claim 18 depends from claim 16 and recites that the third statistic is computed using a low-pass filter function. With the exception of recitation of generic computer and processing elements (i.e., the claimed “processing device”, which may be implemented as a general purpose processor as explained in paragraphs 0012, 0027, and 0028 in the instant specification), the claim under its broadest reasonable interpretation covers mathematical calculations.  Each of the claimed elements can be interpreted as mathematical calculations for ultimately determining whether a current sample should be classified as speech (Boolean 0 for no speech, 1 for speech) as set forth in claims 11, 14, and 16.
This judicial exception is not integrated into a practical application. In particular, the claim only recites functional processing elements at a high level of generality (i.e., the claimed “processing device”).  The claim is written in general terms for performing the elements and amount to no more than mere instructions to apply the judicial exception using a generic “processing device” based on the interpretation required by the disclosure.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements of the “processing device” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Claim 19 depends from claim 11 and recites limitations of receiving an audio signal and using a bandpass filter on the original signal to obtain the input signal. With the exception of recitation of generic computer and processing elements (i.e., the claimed “processing device”, which may be implemented as a general purpose processor as explained in paragraphs 0012, 0027, and 0028 in the instant specification), the claim under its broadest reasonable interpretation covers mathematical calculations.  Each of the claimed elements can be interpreted as mathematical calculations for ultimately determining whether a current sample should be classified as speech (Boolean 0 for no speech, 1 for speech) as set forth in claim 11.
This judicial exception is not integrated into a practical application. In particular, the claim only recites functional processing elements at a high level of generality (i.e., the claimed “processing device”).  The claim is written in general terms for performing the elements and amount to no more than mere instructions to apply the judicial exception using a generic “processing device” based on the interpretation required by the disclosure.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements of the “processing device” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Claim 20 depends from claim 11 and recites limitations of receiving an audio signal and using a bandpass filter on the original signal and further calculating the Teager energy for the filtered signal to obtain the input signal. With the exception of recitation of generic computer and processing elements (i.e., the claimed “processing device”, which may be implemented as a general purpose processor as explained in paragraphs 0012, 0027, and 0028 in the instant specification), the claim under its broadest reasonable interpretation covers mathematical calculations.  Each of the claimed elements can be interpreted as mathematical calculations for ultimately determining whether a current sample should be classified as speech (Boolean 0 for no speech, 1 for speech) as set forth in claim 11.
This judicial exception is not integrated into a practical application. In particular, the claim only recites functional processing elements at a high level of generality (i.e., the claimed “processing device”).  The claim is written in general terms for performing the elements and amount to no more than mere instructions to apply the judicial exception using a generic “processing device” based on the interpretation required by the disclosure.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements of the “processing device” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphy (U.S. Patent No. 8,244,523 B1), hereinafter referenced as MURPHY.

Regarding Claim 1, MURPHY teaches:
An apparatus (apparatus for detecting speech in an audio signal; Abstract) comprising: 
a processing device programmed to: (Figure 2A, audio system 200, including processing circuit 202; col. 3, lines 51-54; software may be programmed using “standard programming techniques”; col. 14, lines 4-5 and 26-27)
receive an input signal (“a signal y(n) including a speech component x(n) and a noise component d(n) (e.g., y(n)=x(n)+d(n)”; col. 5, lines 35-37, see also col. 9, lines 46-47) including a plurality of samples (Fig. 6A, step 604 (“Normalize/Sample Signal”; col. 9, lines 47-48; samples may be analyzed collectively as “frames” of samples; col. 5, lines 37-39 and col. 9, lines 47-50; frames may then be windowed; Fig. 6B and col. 9, lines 57-60); and 
sequentially process each sample of the plurality of samples as a current sample by: (Fig. 6A, process 600 (same as Step 402 in Fig. 4 and 5A) is performed for each input frame; col. 9, lines 43-44 and col. 10, lines 19-20)
updating a first statistic (Kalman filter, e.g., a first statistic, is used to smooth frames; see Fig. 6A, step 612 (Perform Kalman Smoothing) part of step 402 in Fig. 4 and 5A, as further illustrated in Fig. 6C, process 620, and Fig. 6D, process 640; col. 10, lines 15-18 and 36-39; Kalman filter bandwidth may be adjusted; Col. 10, lines 40-46; and then a signal presence is determined using a particular equation; Fig. 5B, process 500 implements step 412 of Fig. 4 and 5A, where step 512 determines a signal presence according to a particular equation; col. 7, lines 3-4 and 50-63) characterizing the input signal according to the current sample; (Fig. 6A, process 600 is performed for each input frame; col. 9, lines 43-44 and col. 10, lines 19-20)
evaluating the current sample with respect to a first threshold condition (the current frame is analyzed to determine if it contains speech or not; Fig. 4, Step 408; col. 5, lines 50-63; a signal presence is determined if the Kalman-smoothed signal exceeds a frequency dependent signal presence threshold; Fig. 5B, process 500 implements step 412 of Fig. 4 and 5A, where step 512 determines a signal presence according to a particular equation and thresholds; col. 7, lines 3-4 and 50-63) that is a function of the first statistic (the threshold conditions at col. 7, lines 56, are a function of the Kalman-smoothed signal; Col. 7, lines 18-45) 
if the current sample meets the first threshold condition, selecting the current sample for inclusion in a first portion of samples for further processing; (if the frequency dependent signal presence Sr_th, Si_th is met, identify the frame as containing speech, otherwise return 0; col. 7, lines 46-59; process 500 keeps track of the number of times speech is present; col. 8, lines 30-40) and 
if the current sample does not meet the first threshold condition, excluding the current sample from the first portion.  (if the frequency dependent signal presence Sr_th, Si_th is met, identify the frame as containing speech, otherwise return 0 indicating that the frame is not speech; col. 7, lines 46-59; process 500 keeps track of the number of times speech is present; col. 8, lines 30-40)

Regarding Claim 4, MURPHY teaches the apparatus according to Claim 1.  MURPHY further discloses:
wherein the processing device is further programmed to, if the current sample meets the first threshold condition: (as set forth above with respect to claim 1, the current frame is analyzed to determine if it contains speech or not; Fig. 4, Step 408; col. 5, lines 50-63; a signal presence is determined if the Kalman-smoothed signal exceeds a frequency dependent signal presence threshold; Fig. 5B, process 500 implements step 412 of Fig. 4 and 5A, where step 512 determines a signal presence according to a particular equation and thresholds; col. 7, lines 3-4 and 50-63)
update a second statistic (for every input frame, process 600, including Kalman smoothing, is performed twice; Col. 10, lines 19-20; the 2nd pass of the first Kalman filter, e.g., the second statistic, is used to smooth frames, with the additional pass further tuning the filter; see Fig. 6A, step 612 (Perform Kalman Smoothing) part of step 402 in Fig. 4 and 5A, as further illustrated in Fig. 6C, process 620, and Fig. 6D, process 640; col. 10, lines 15-18 and 36-39; Kalman filter bandwidth may be adjusted; Col. 10, lines 40-46; and then a signal presence is determined using a particular equation; Fig. 5B, process 500 implements step 412 of Fig. 4 and 5A, where step 512 determines a signal presence according to a particular equation; col. 7, lines 3-4 and 50-63) characterizing the input signal according to the current sample (Fig. 6A, process 600 is performed for each input frame; col. 9, lines 43-44 and col. 10, lines 19-20) and a previous value of the second statistic; (Kalman smoothing may use the following equation:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

See col. 7, line 25, where Sf is the frequency smoothed noisy speech and 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
at col. 5, line 49 is a previous value of the Kalman filter; the averaging of the signal presence equation at col. 7, line 63 also uses a previous value p^(λ-1, k))
evaluate the current sample with respect to a second threshold condition (for every input frame, process 600, including Kalman smoothing, is performed twice; Col. 10, lines 19-20; the current frame is analyzed to determine if it contains speech or not; Fig. 4, Step 408; col. 5, lines 50-63; a signal presence is determined if the Kalman-smoothed signal exceeds a frequency dependent signal presence threshold; Fig. 5B, process 500 implements step 412 of Fig. 4 and 5A, where step 512 determines a signal presence according to a particular equation and thresholds, where there is a first threshold Si_th and a second threshold Sr_th; col. 7, lines 3-4 and 50-63; process 500 is repeated to update noise elements; col. 7, lines 3-6) that is a function of the second statistic; (the threshold conditions at col. 7, lines 56, are a function of the Kalman-smoothed signal; Col. 7, lines 18-45)
if the current sample meets the second threshold condition, select the current sample for inclusion in a second portion of samples for the further processing; and (if the frequency dependent signal presence Sr_th, Si_th is met, identify the frame as containing speech, otherwise return 0; col. 7, lines 46-59; process 500 keeps track of the number of times speech is present; col. 8, lines 30-40)
if the current sample does not meet the second threshold condition, excluding the current sample from the second portion of samples. (if the frequency dependent signal presence Sr_th, Si_th is met, identify the frame as containing speech, otherwise return 0 indicating that the frame is not speech; col. 7, lines 46-59; process 500 keeps track of the number of times speech is present; col. 8, lines 30-40)

Regarding Claim 11, MURPHY teaches:
A method (processes for detecting speech in an audio signal; Abstract) comprising: 
receiving, by a processing device (Figure 2A, audio system 200, including processing circuit 202; col. 3, lines 51-54; software may be programmed using “standard programming techniques”; col. 14, lines 4-5 and 26-27), an input signal (process step 402 receives “a signal y(n) including a speech component x(n) and a noise component d(n) (e.g., y(n)=x(n)+d(n)”; col. 5, lines 35-37, see also col. 9, lines 46-47) including a plurality of samples (Fig. 6A, step 604 (“Normalize/Sample Signal”; col. 9, lines 47-48; samples may be analyzed collectively as “frames” of samples; col. 5, lines 37-39 and col. 9, lines 47-50; frames may then be windowed; Fig. 6B and col. 9, lines 57-60); and 
sequentially processing, by the processing device, each sample of the plurality of samples as a current sample by: (Fig. 6A, process 600 (same as Step 402 in Fig. 4 and 5A) is performed for each input frame; col. 9, lines 43-44 and col. 10, lines 19-20)
updating a first statistic (Kalman filter, e.g., the first statistic, is used to smooth frames; see Fig. 6A, step 612 (Perform Kalman Smoothing) part of step 402 in Fig. 4 and 5A, as further illustrated in Fig. 6C, process 620, and Fig. 6D, process 640; col. 10, lines 15-18 and 36-39; Kalman filter bandwidth may be adjusted; Col. 10, lines 40-46; and then a signal presence is determined using a particular equation; Fig. 5B, process 500 implements step 412 of Fig. 4 and 5A, where step 512 determines a signal presence according to a particular equation; col. 7, lines 3-4 and 50-63) characterizing the input signal according to the current sample; (Fig. 6A, process 600 is performed for each input frame; col. 9, lines 43-44 and col. 10, lines 19-20) and 
evaluating the current sample with respect to a first threshold condition (the current frame is analyzed to determine if it contains speech or not; Fig. 4, Step 408; col. 5, lines 50-63; a signal presence is determined if the Kalman-smoothed signal exceeds a frequency dependent signal presence threshold; Fig. 5B, process 500 implements step 412 of Fig. 4 and 5A, where step 512 determines a signal presence according to a particular equation and thresholds; col. 7, lines 3-4 and 50-63)that is a function of the first statistic; (the threshold conditions at col. 7, lines 56, are a function of the Kalman-smoothed signal; Col. 7, lines 18-45)

wherein the method further comprises: 
determining that a first portion of the plurality of samples meet the first threshold condition; (if the frequency dependent signal presence Sr_th, Si_th is met, identify the frame as containing speech, otherwise return 0; col. 7, lines 46-59; process 500 keeps track of the number of times speech is present; col. 8, lines 30-40)
in response to determining that the first portion meets the first threshold, performing speech processing on at least part of the first portion; (a time-domain output signal is reconstructed, utilizing in part a function derived from the speech presence calculations; Fig. 7, col. 13, lines 10-27)
determining that a first remaining portion of the plurality of samples does not meet the first threshold condition; (if the frequency dependent signal presence Sr_th, Si_th is met, identify the frame as containing speech, otherwise return 0 indicating that the frame is not speech; col. 7, lines 46-59; process 500 keeps track of the number of times speech is present; col. 8, lines 30-40) and 
in response to determining that the first remaining portion does not meet the first threshold condition, excluding the first remaining portion from the speech processing. (a time-domain output signal is reconstructed, utilizing in part a function derived from the speech presence calculations; Fig. 7, col. 13, lines 10-27)

Regarding Claim 14, MURPHY teaches the method according to Claim 11.  MURPHY further discloses:
when each sample of the first portion is being processed as the current sample: (as set forth above with respect to claim 1, the current frame is analyzed to determine if it contains speech or not; Fig. 4, Step 408; col. 5, lines 50-63; a signal presence is determined if the Kalman-smoothed signal exceeds a frequency dependent signal presence threshold; Fig. 5B, process 500 implements step 412 of Fig. 4 and 5A, where step 512 determines a signal presence according to a particular equation and thresholds; col. 7, lines 3-4 and 50-63)
updating a second statistic (for every input frame, process 600, including Kalman smoothing, is performed twice; Col. 10, lines 19-20; the 2nd pass of the first Kalman filter, e.g., the second statistic, is used to smooth frames, with the additional pass further tuning the filter; see Fig. 6A, step 612 (Perform Kalman Smoothing) part of step 402 in Fig. 4 and 5A, as further illustrated in Fig. 6C, process 620, and Fig. 6D, process 640; col. 10, lines 15-18 and 36-39; Kalman filter bandwidth may be adjusted; Col. 10, lines 40-46; and then a signal presence is determined using a particular equation; Fig. 5B, process 500 implements step 412 of Fig. 4 and 5A, where step 512 determines a signal presence according to a particular equation; col. 7, lines 3-4 and 50-63) characterizing the input signal according to the current sample (Fig. 6A, process 600 is performed for each input frame; col. 9, lines 43-44 and col. 10, lines 19-20) and a previous value of the second statistic; and (Kalman smoothing may use the following equation:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


See col. 7, line 25, where Sf is the frequency smoothed noisy speech and 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
at col. 5, line 49 is a previous value of the Kalman filter; the averaging of the signal presence equation at col. 7, line 63 also uses a previous value p^(λ-1, k))
evaluating the current sample with respect to a second threshold condition that is a function of the second statistic; (for every input frame, process 600, including Kalman smoothing, is performed twice; Col. 10, lines 19-20; the current frame is analyzed to determine if it contains speech or not; Fig. 4, Step 408; col. 5, lines 50-63; a signal presence is determined if the Kalman-smoothed signal exceeds a frequency dependent signal presence threshold; Fig. 5B, process 500 implements step 412 of Fig. 4 and 5A, where step 512 determines a signal presence according to a particular equation and thresholds, where there is a first threshold Si_th and a second threshold Sr_th; col. 7, lines 3-4 and 50-63; process 500 is repeated to update noise elements; col. 7, lines 3-6) that is a function of the second statistic; (the threshold conditions at col. 7, lines 56, are a function of the Kalman-smoothed signal; Col. 7, lines 18-45)
wherein the method further comprises: 
determining that a second portion of samples in the first portion meet the second threshold condition; (if the frequency dependent signal presence Sr_th, Si_th is met, identify the frame as containing speech, otherwise return 0; col. 7, lines 46-59; process 500 keeps track of the number of times speech is present; col. 8, lines 30-40)
in response to determining that the second portion meets the second threshold condition, performing the speech processing on at least part of the second portion; and (a time-domain output signal is reconstructed, utilizing in part a function derived from the speech presence calculations; Fig. 7, col. 13, lines 10-27)
determining that a second remaining portion does not meet the second threshold condition; and (if the frequency dependent signal presence Sr_th, Si_th is met, identify the frame as containing speech, otherwise return 0; col. 7, lines 46-59; process 500 keeps track of the number of times speech is present; col. 8, lines 30-40)
in response to determining that the second remaining portion does not meet the second threshold condition, excluding the second remaining portion from the speech processing. (a time-domain output signal is reconstructed, utilizing in part a function derived from the speech presence calculations; Fig. 7, col. 13, lines 10-27)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over MURPHY in view of Everett, J. E. "The exponentially weighted moving average applied to the control and monitoring of varying sample sizes." WIT Transactions on Modelling and Simulation 51 (2011): 3-13, hereinafter referenced as EVERETT.

	Regarding Claim 2, MURPHY teaches the apparatus according to Claim 1.  MURPHY further teaches that prior art speech communication systems disclosed removing noise through “frequency specific attenuation parameters” (Col. 1, lines 27-32) and through “spectral subtraction” (Col. 1, line 48).  MURPHY further discloses a simple infinite impulse response function as a smoothing function, using the format:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

where:
p^(λ,k) = averaging of signal presence (col. 7, line 63)
p(λ,k) = signal presence (col. 7, line 53)
λ = input frame (col. 10, line 19)
k = frequency index (col. 10, lines 1-2)
αp = smoothing constant (col. 7, line 64)
	The examiner notes that in the instant application and in claim 3, which depends on claim 2, the applicant identifies the following low-pass filter function: alpha*fl+(1-alpha)*x (Paragraph 0040 of instant specification), which appears to be the same simple infinite impulse response filter function.  The examiner also notes that the result of the low-pass filters in the instant disclosure, as illustrated in Fig. 4, Graph 400B, is smoothing of signals f1, f3, and f4 (paragraph 0049 of instant specification).

However, MURPHY fails to explicitly disclose:
	wherein the processing device is further programmed to update the first statistic by computing a low-pass filter function with respect to the current sample and a previous value of the first statistic.

	However, in a related field of endeavor, EVERETT discloses and explains the exponentially weighted moving average (EWMA) function and its application as a low-pass filter.  (EVERETT, p.5, equation 3).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	The examiner notes that this is the same equation referenced in claim 3 in the instant application.  Therefore, EVERETT explicitly teaches:
wherein the processing device is further programmed to update the first statistic by computing a low-pass filter function with respect to the current sample and a previous value of the first statistic. (the EMWA (see equation 3 on p. 5) can be used as a low-pass filter, where Sn and Sn-1 are the nth and n-1th values in the EMWA sequence, e.g., the first statistic and the previous value (n-1) of the first statistic, xn is the nth sample in signal x; p. 7, 9-10).

It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of MURPHY with the low-pass filter in EVERETT.  The EMWA low-pass filter in EVERETT could be used in series with the Kalman filter in MURPHY to further filter noise and/or smooth a signal, or alternatively, could replace the Kalman filter because both the Kalman filter and EMWA low-pass filter are used to filter a signal to remove noise and/or smooth the signal. One of ordinary skill in the art would have been motivated to use the EVERETT EMWA low-pass filter because the frequency response of the EMWA filter “monotonically decreases the amplitude passed as the frequency increases”.  (EVERETT, p. 9).

Regarding Claim 3, MURPHY teaches the apparatus according to Claim 2.  MURPHY further discloses closes a simple infinite impulse response function as a smoothing function, using the format (see explanation above with respect to claim 2):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


However, MURPHY fails to explicitly teach:
wherein the low pass filter function is alpha*fl+(1-alpha)*x, where fl is the first statistic, x is an absolute value of the current sample, and alpha is a filter coefficient between 0.98 and 0.9999.

However, in a related field of endeavor, EVERETT teaches:
wherein the low pass filter function is alpha*fl+(1-alpha)*x, (p. 5, equation 3)
where fl is the first statistic, (p. 5, equation 3.  Sn and Sn-1 are the nth and n-1th values in the EMWA sequence)
x is an absolute value of the current sample, and (p. 5, equation 3; xn is the nth datapoint in signal x.  See also, Fig. 3 on p. 6, showing that all values in signal x are positive)
alpha is a filter coefficient between 0.98 and 0.9999. (EVERETT explains that this is merely a design choice at p. 12-13, where alpha[W] = 1- (1-alpha[1])W.  Alpha can be selected to vary the amount of smoothing provided.  As alpha approaches 1, there will be less smoothing because (1-alpha[1])W will approach the limit of 0 as W [Wingdings font/0xE0] ∞.)

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the EMWA low-pass filter in EVERETT to MURPHY. The EMWA low-pass filter in EVERETT could be used in series with the Kalman filter in MURPHY to further filter noise and/or smooth a signal, or alternatively, could replace the Kalman filter because both the Kalman filter and EMWA low-pass filter are used to filter a signal to remove noise and/or smooth the signal. One of ordinary skill in the art would have been motivated to use the EVERETT EMWA low-pass filter because the frequency response of the EMWA filter “monotonically decreases the amplitude passed as the frequency increases”.  (EVERETT, p. 9).
	The examiner further notes that MURPHY uses the same infinite impulse response function as a smoothing function and discloses that a smoothing constant of 0.95 could be used in one embodiment (MURPHY, col. 8, line 29).

Regarding Claim 5, MURPHY teaches the apparatus according to Claim 4.  However, MURPHY fails to explicitly disclose:
	wherein the processing device is further programmed to update the second statistic by computing a low-pass filter function with respect to the current sample and the previous value of the second statistic.
However, in a related field of endeavor, EVERETT discloses and explains the exponentially weighted moving average (EWMA) function and its application as a low-pass filter.  (EVERETT, p.5, equation 3).  EVERETT explicitly teaches:
wherein the processing device is programmed to update the second statistic by computing a low-pass filter function with respect to the current sample and the previous value of the second statistic. (the EMWA (see equation 3 on p. 5) can be used as a low-pass filter, where Sn and Sn-1 are the nth and n-1th values in the EMWA sequence, e.g., the second statistic and the previous value (n-1) of the second statistic, xn is the nth sample in signal x; p. 7, 9-10).

It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of MURPHY with the low-pass filter in EVERETT.  The EMWA low-pass filter in EVERETT could be used in series with the Kalman filter in MURPHY to further filter noise and/or smooth a signal, or alternatively, could replace the Kalman filter because both the Kalman filter and EMWA low-pass filter are used to filter a signal to remove noise and/or smooth the signal. One of ordinary skill in the art would have been motivated to use the EVERETT EMWA low-pass filter because the frequency response of the EMWA filter “monotonically decreases the amplitude passed as the frequency increases”.  (EVERETT, p. 9).

	Regarding Claim 12, MURPHY teaches the method according to Claim 11.  MURPHY further teaches that prior art speech communication systems disclosed removing noise through “frequency specific attenuation parameters” (Col. 1, lines 27-32) and through “spectral subtraction” (Col. 1, line 48).  MURPHY further discloses a simple infinite impulse response function as a smoothing function, using the format:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

where:
p^(λ,k) = averaging of signal presence (col. 7, line 63)
p(λ,k) = signal presence (col. 7, line 53)
λ = input frame (col. 10, line 19)
k = frequency index (col. 10, lines 1-2)
αp = smoothing constant (col. 7, line 64)
	The examiner notes that in the instant application and in claim 13, which depends on claim 12, the applicant identifies the following low-pass filter function: alpha*fl+(1-alpha)*x (Paragraph 0040 of instant specification), which appears to be the same simple infinite impulse response filter function.  The examiner also notes that the result of the low-pass filters in the instant disclosure, as illustrated in Fig. 4, Graph 400B, is smoothing of signals f1, f3, and f4 (paragraph 0049 of instant specification).

However, MURPHY fails to explicitly disclose:
	wherein updating the first statistic comprises computing a low-pass filter function with respect to the current sample and a previous value of the first statistic.
	However, in a related field of endeavor, EVERETT discloses and explains the exponentially weighted moving average (EWMA) function and its application as a low-pass filter.  (EVERETT, p.5, equation 3).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	The examiner notes that this is the same equation referenced in claim 13 in the instant application.  Therefore, EVERETT explicitly teaches:
wherein updating the first statistic comprises computing a low-pass filter function with respect to the current sample and a previous value of the first statistic. (the EMWA (see equation 3 on p. 5) can be used as a low-pass filter, where Sn and Sn-1 are the nth and n-1th values in the EMWA sequence, e.g., the first statistic and the previous value (n-1) of the first statistic, xn is the nth sample in signal x; p. 7, 9-10).

It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of MURPHY with the low-pass filter in EVERETT.  The EMWA low-pass filter in EVERETT could be used in series with the Kalman filter in MURPHY to further filter noise and/or smooth a signal, or alternatively, could replace the Kalman filter because both the Kalman filter and EMWA low-pass filter are used to filter a signal to remove noise and/or smooth the signal. One of ordinary skill in the art would have been motivated to use the EVERETT EMWA low-pass filter because the frequency response of the EMWA filter “monotonically decreases the amplitude passed as the frequency increases”.  (EVERETT, p. 9).

Regarding Claim 13, MURPHY teaches the method according to Claim 12.  MURPHY further discloses closes a simple infinite impulse response function as a smoothing function, using the format (see explanation above with respect to claim 2):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


However, MURPHY fails to explicitly teach:
wherein the low pass filter function is alpha*fl+(1-alpha)*x, where fl is the first statistic, x is an absolute value of the current sample, and alpha is a filter coefficient between 0.98 and 0.9999.

However, in a related field of endeavor, EVERETT teaches:
wherein the low pass filter function is alpha*fl+(1-alpha)*x, (p. 5, equation 3)
where fl is the first statistic, (p. 5, equation 3.  Sn and Sn-1 are the nth and n-1th values in the EMWA sequence)
x is an absolute value of the current sample, and (p. 5, equation 3; xn is the nth datapoint in signal x.  See also, Fig. 3 on p. 6, showing that all values in signal x are positive)
alpha is a filter coefficient between 0.98 and 0.9999. (EVERETT explains that this is merely a design choice at p. 12-13, where alpha[W] = 1- (1-alpha[1])W.  Alpha can be selected to vary the amount of smoothing provided.  As alpha approaches 1, there will be less smoothing because (1-alpha[1])W will approach the limit of 0 as W [Wingdings font/0xE0] ∞.)

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the EMWA low-pass filter in EVERETT to MURPHY. The EMWA low-pass filter in EVERETT could be used in series with the Kalman filter in MURPHY to further filter noise and/or smooth a signal, or alternatively, could replace the Kalman filter because both the Kalman filter and EMWA low-pass filter are used to filter a signal to remove noise and/or smooth the signal. One of ordinary skill in the art would have been motivated to use the EVERETT EMWA low-pass filter because the frequency response of the EMWA filter “monotonically decreases the amplitude passed as the frequency increases”.  (EVERETT, p. 9).
	The examiner further notes that MURPHY uses the same infinite impulse response function as a smoothing function and discloses that a smoothing constant of 0.95 could be used in one embodiment (MURPHY, col. 8, line 29).

Regarding Claim 15, MURPHY teaches the method according to Claim 4.  However, MURPHY fails to explicitly disclose:
	updating the second statistic by computing a low-pass filter function with respect to the current sample and the previous value of the second statistic.
However, in a related field of endeavor, EVERETT discloses and explains the exponentially weighted moving average (EWMA) function and its application as a low-pass filter.  (EVERETT, p.5, equation 3).  EVERETT explicitly teaches:
updating the second statistic by computing a low-pass filter function with respect to the current sample and the previous value of the second statistic. (the EMWA (see equation 3 on p. 5) can be used as a low-pass filter, where Sn and Sn-1 are the nth and n-1th values in the EMWA sequence, e.g., the second statistic and the previous value (n-1) of the second statistic, xn is the nth sample in signal x; p. 7, 9-10).

It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of MURPHY with the low-pass filter in EVERETT.  The EMWA low-pass filter in EVERETT could be used in series with the Kalman filter in MURPHY to further filter noise and/or smooth a signal, or alternatively, could replace the Kalman filter because both the Kalman filter and EMWA low-pass filter are used to filter a signal to remove noise and/or smooth the signal. One of ordinary skill in the art would have been motivated to use the EVERETT EMWA low-pass filter because the frequency response of the EMWA filter “monotonically decreases the amplitude passed as the frequency increases”.  (EVERETT, p. 9).

Claims 6, 8, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over MURPHY in view of Baumgarte (US 20020147595 A1), hereinafter referenced as BAUMGARTE.

Regarding Claim 6, MURPHY teaches the apparatus according to Claim 4.  While MURPHY discloses performing Kalman smoothing steps twice (col. 10, lines 19-20) and generally discloses performing several process flows more than once (e.g., col. 7, lines 11-17, explaining that thresholds computed at step 510 are continually increased as time passes), MURPHY does not explicitly disclose performing a third pass of Kalman filtering and determining signal presence.

However, MURPHY further fails to explicitly teach:
wherein the processing device is further programmed to, if the current sample meets the first threshold condition and the second threshold condition: 
update a third statistic characterizing the input signal according to the current sample and a previous value of the third statistic; 
evaluate the current sample with respect to a third threshold condition that is a function of the third statistic; 
if the third statistic meets the third threshold condition with respect to the third statistic, identify the current sample as corresponding to speech.

However, in a related field of endeavor (cochlear filter bank structure for determining masked thresholds for use in perceptual audio coding), BAUMGARTE explicitly teaches:
wherein the processing device is further programmed to, if the current sample meets the first threshold condition and the second threshold condition: (Fig. 1, filter-bank sections k-1, k, and k+1; only current samples that pass through filter-bank sections k-1 and k are processed by filter-bank section k+1; paras. 0022-23)
update a third statistic characterizing the input signal according to the current sample and a previous value of the third statistic; (the low-pass filter in filter-bank section k+1, e.g., the third statistic, may be a 2nd order, or other low order, infinite impulse response (IIR) filter, which BAUMGARTE notes are well-known to those of ordinary skill in the art; paras. 0009, 0011; one of ordinary skill in the art would understand that a discrete-time IIR filter is also known as a recursive filter that is modeled by a differential equation (corresponding  the order of the IIR filter) that references a previous value of the filter and the current sample).
evaluate the current sample with respect to a third threshold condition that is a function of the third statistic; (the output of the low-pass filter in filter-bank section k+1 is input into a corresponding high-pass filter that is tuned to the cut-off frequency in the low-pass filter to effectively behave as a band-pass filter; para. 0022; samples may be filtered-out by the high-pass filter, e.g., a threshold condition).
if the third statistic meets the third threshold condition with respect to the third statistic, identify the current sample as corresponding to speech. (the 3-stage filter bank can be used to determine a perceptual auditory model, which a person of ordinary skill would understand could mean the presence of speech because the BAUMGARTE reference pertains to cochlear devices; paras. 0010-0011; moreover, this can be used in combination with the speech presence calculations disclosed in MURPHY at col. 13, lines 10-27.)

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to apply the filter-bank structure of BAUMGARTE, which includes three cascaded low-pass filters (low order IIR filters) in combination with high-pass filters, to the teachings of MURPHY so that the resulting combination further filters and smooths the input signal and determines the presence of speech.  One of ordinary skill would be motivated to combine BAUMGARTE with MURPHY, because the cascaded filter bank structure can provide the benefit of reducing computation complexity due to down sampling (BAUMGARTE; para. 0025, 0027).  One of ordinary skill would further be motivated to combine BAUMGARTE with MURPHY to take advantage of BAUMGARTE’s disclosure of tuning the low-pass filters and high-pass filters to desired frequency response ranges.  (BAUMGARTE; para. 0009).  
Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try to repeat the steps of filtering and using thresholds (either MURPHY by itself, or MURPHY in view of BAUMGARTE), so that there may be 3 stages of filtering or more.  Indeed, BAUMGARTE discloses that there could be up to 25-stages in the filter bank.  (BAUMGARTE, para. 0027).  As explained in MPEP 2143(I)(E)(Example 9), it is “common sense” to repeat steps and “try, try again”:
The case of Perfect Web Tech., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328-29, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009), provides an example in which the Federal Circuit held that a claimed method for managing bulk email distribution was obvious on the basis of an obvious to try argument. In Perfect Web, the method required selecting the intended recipients, transmitting the emails, determining how many of the emails had been successfully received, and repeating the first three steps if a pre-determined minimum number of intended recipients had not received the email.

…

The Federal Circuit in Perfect Web also discussed the role of common sense in the determination of obviousness. The district court had cited KSR for the proposition that "[a] person of ordinary skill is also a person of ordinary creativity, not an automaton," and found that "the final step [of the claimed invention] is merely the logical result of common sense application of the maxim ‘try, try again.’" In affirming the district court, the Federal Circuit undertook an extended discussion of common sense as it has been applied to the obviousness inquiry, both before and since the KSR decision. (emphasis added).

Regarding Claim 8, MURPHY teaches the apparatus according to Claim 6.  However, MURPHY fails to explicitly disclose:
wherein the processing device is further programmed to update the third statistic by computing a low-pass filter function with respect to the current sample and the previous value of the third statistic.

However, in a related field of endeavor (cochlear filter bank structure for determining masked thresholds for use in perceptual audio coding), BAUMGARTE explicitly teaches:
wherein the processing device is further programmed to update the third statistic by computing a low-pass filter function with respect to the current sample and the previous value of the third statistic. (the low-pass filter in filter-bank section k+1, e.g., the third statistic, may be a 2nd order, or other low order, infinite impulse response (IIR) filter, which BAUMGARTE notes are well-known to those of ordinary skill in the art; paras. 0009, 0011; one of ordinary skill in the art would understand that a discrete-time IIR filter is also known as a recursive filter that is modeled by a differential equation (corresponding  the order of the IIR filter) that references a previous value of the filter and the current sample).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to apply the filter-bank structure of BAUMGARTE, which includes three cascaded low-pass filters (low order IIR filters), to the teachings of MURPHY so that the resulting combination further filters and smooths the input signal and determines the presence of speech.  One of ordinary skill would be motivated to combine BAUMGARTE with MURPHY, because the cascaded filter bank structure can provide the benefit of reducing computation complexity due to down sampling (BAUMGARTE; para. 0025, 0027).  One of ordinary skill would further be motivated to combine BAUMGARTE with MURPHY to take advantage of BAUMGARTE’s disclosure of tuning the low-pass filters and high-pass filters to desired frequency response ranges.  (BAUMGARTE; para. 0009).  

Regarding Claim 16, MURPHY teaches the method according to Claim 14.  However, MURPHY further fails to explicitly teach:
when each sample of the second portion is being processed as the current sample: 
updating a third statistic characterizing the input signal according to the current sample and a previous value of the third statistic; and 
evaluating the current sample with respect to a third threshold condition that is a function of the third statistic; 
wherein the method further comprises: 
determining that a third portion of samples in the second portion meet the third threshold condition; 
in response to determining that the third portion meets the third threshold condition, identifying the third portion as corresponding to speech; and 
determining that a third remaining portion does not meet the third threshold condition; and 
in response to determining that the third remaining portion does not meet the third threshold condition, identifying the third remaining portion as non- speech.

However, in a related field of endeavor (cochlear filter bank structure for determining masked thresholds for use in perceptual audio coding), BAUMGARTE explicitly teaches:
when each sample of the second portion is being processed as the current sample: (Fig. 1, filter-bank sections k-1, k, and k+1; only current samples that pass through filter-bank section k, e.g., the section portion, are processed by filter-bank section k+1; paras. 0022-23)
updating a third statistic characterizing the input signal according to the current sample and a previous value of the third statistic; and (the low-pass filter in filter-bank section k+1, e.g., the third statistic, may be a 2nd order, or other low order, infinite impulse response (IIR) filter, which BAUMGARTE notes are well-known to those of ordinary skill in the art; paras. 0009, 0011; one of ordinary skill in the art would understand that a discrete-time IIR filter is also known as a recursive filter that is modeled by a differential equation (corresponding  the order of the IIR filter) that references a previous value of the filter and the current sample)
evaluating the current sample with respect to a third threshold condition that is a function of the third statistic; (the output of the low-pass filter in filter-bank section k+1 is input into a corresponding high-pass filter that is tuned to the cut-off frequency in the low-pass filter to effectively behave as a band-pass filter; para. 0022; samples may be filtered-out by the high-pass filter, e.g., a threshold condition)
wherein the method further comprises: 
determining that a third portion of samples in the second portion meet the third threshold condition; (the output of the low-pass filter in filter-bank section k+1 is input into a corresponding high-pass filter that is tuned to the cut-off frequency in the low-pass filter to effectively behave as a band-pass filter; para. 0022; samples may pass the high-pass filter, e.g., a threshold condition)
in response to determining that the third portion meets the third threshold condition, identifying the third portion as corresponding to speech; and (the 3-stage filter bank can be used to determine a perceptual auditory model, which a person of ordinary skill would understand could mean the presence of speech because the BAUMGARTE reference pertains to cochlear devices; paras. 0010-0011; moreover, this can be used in combination with the speech presence calculations disclosed in MURPHY at col. 13, lines 10-27)
determining that a third remaining portion does not meet the third threshold condition; and (the output of the low-pass filter in filter-bank section k+1 is input into a corresponding high-pass filter that is tuned to the cut-off frequency in the low-pass filter to effectively behave as a band-pass filter; para. 0022; samples may be filtered-out by the high-pass filter, e.g., a threshold condition)
in response to determining that the third remaining portion does not meet the third threshold condition, identifying the third remaining portion as non- speech. (the 3-stage filter bank can be used to determine a perceptual auditory model, which a person of ordinary skill would understand could mean the presence of speech because the BAUMGARTE reference pertains to cochlear devices; paras. 0010-0011; moreover, this can be used in combination with the speech presence calculations disclosed in MURPHY at col. 13, lines 10-27)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to apply the filter-bank structure of BAUMGARTE, which includes three cascaded low-pass filters (low order IIR filters) in combination with high-pass filters, to the teachings of MURPHY so that the resulting combination further filters and smooths the input signal and determines the presence of speech.  One of ordinary skill would be motivated to combine BAUMGARTE with MURPHY, because the cascaded filter bank structure can provide the benefit of reducing computation complexity due to down sampling (BAUMGARTE; para. 0025, 0027).  One of ordinary skill would further be motivated to combine BAUMGARTE with MURPHY to take advantage of BAUMGARTE’s disclosure of tuning the low-pass filters and high-pass filters to desired frequency response ranges.  (BAUMGARTE; para. 0009).  
Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try to repeat the steps of filtering and using thresholds (either MURPHY by itself, or MURPHY in view of BAUMGARTE), so that there may be 3 stages of filtering or more.  Indeed, BAUMGARTE discloses that there could be up to 25-stages in the filter bank.  (BAUMGARTE, para. 0027).  As explained in MPEP 2143(I)(E)(Example 9), it is “common sense” to repeat steps and “try, try again”: (see same sections of MPEP 2143 cited above with respect to Claim 6).

Regarding Claim 18, MURPHY teaches the method according to Claim 16.  However, MURPHY fails to explicitly disclose:
wherein updating the third statistic comprises computing a low-pass filter function with respect to the current sample and the previous value of the third statistic.

However, in a related field of endeavor (cochlear filter bank structure for determining masked thresholds for use in perceptual audio coding), BAUMGARTE explicitly teaches:
wherein updating the third statistic comprises computing a low-pass filter function with respect to the current sample and the previous value of the third statistic. (the low-pass filter in filter-bank section k+1, e.g., the third statistic, may be a 2nd order, or other low order, infinite impulse response (IIR) filter, which BAUMGARTE notes are well-known to those of ordinary skill in the art; paras. 0009, 0011; one of ordinary skill in the art would understand that a discrete-time IIR filter is also known as a recursive filter that is modeled by a differential equation (corresponding  the order of the IIR filter) that references a previous value of the filter and the current sample).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to apply the filter-bank structure of BAUMGARTE, which includes three cascaded low-pass filters (low order IIR filters), to the teachings of MURPHY so that the resulting combination further filters and smooths the input signal and determines the presence of speech.  One of ordinary skill would be motivated to combine BAUMGARTE with MURPHY, because the cascaded filter bank structure can provide the benefit of reducing computation complexity due to down sampling (BAUMGARTE; para. 0025, 0027).  One of ordinary skill would further be motivated to combine BAUMGARTE with MURPHY to take advantage of BAUMGARTE’s disclosure of tuning the low-pass filters and high-pass filters to desired frequency response ranges.  (BAUMGARTE; para. 0009).  

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over MURPHY in view of BAUMGARTE and further in view of Gunzelmann et al. (U.S. Patent Application Publication US 2005/0265498 A1), hereinafter referenced as GUNZELMANN.

Regarding Claim 7, MURPHY in view of BAUMGARTE teaches the apparatus according to Claim 6.  However, MURPHY in view of BAUMGARTE fails to explicitly teach:
wherein the third threshold condition is the second statistic being less than a product of the third statistic and a downscaling factor, the downscaling factor being less than one.

However, in a related field of endeavor (e.g., adaptive channel filters for mobile communications systems to filter interference caused by noise; paras. 0002 and 0004), GUNZELMANN explicitly teaches:
wherein the third threshold condition (Fig. 4, selection switch 210, compares, as inputs, the outputs from bandpass filter 200.4 and low-pass filter 200.2 and 200.3 in series, and determines if a ratio of the two inputs exceeds a threshold value; paras. 0011-12) is the second statistic being less than a product of the third statistic (selection switch 210 does a comparison, such as 200.2 and 200.3 LPF / 200.4 BPF < user-defined threshold [Wingdings font/0xE0] 200.2 and 200.3 LPF < user-defined threshold * 200.4 BPF; paras. 0012, 0019) and a downscaling factor (user-defined threshold; paras. 0012, 0019), 
the downscaling factor being less than one (the user-defined threshold may be less than 1; the comparison is either 200.2 and 200.3 LPF < user-defined threshold * 200.4 BPF OR 200.2 and 200.3 LPF * (1/user-defined threshold) < 200.4 BPF, and either user-defined threshold or 1/user-defined threshold is less than one; paras. 0012 and 0019).

    PNG
    media_image5.png
    357
    439
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of GUNZELMANN to MURPHY in view of BAUMGARTE to use the techniques of comparing outputs of two different filters to a user-defined threshold taught by GUNZELMANN to determine, for example, whether to update the Kalman filter noise input, such as to determine if the actual noise floor is biased to a true or false noise floor, as disclosed by MURPHY (col. 8, lines 55-68 discusses updating the Kalman filter noise input).  As disclosed in GUNZELMANN, one of ordinary skill would be motivated to compare the outputs from two separate filters applied to the same input signal to a threshold to determine which filtered signal has less noise (and interference).  (GUNZELMANN, para. 0012)

Regarding Claim 17, MURPHY in view of BAUMGARTE teaches the method according to Claim 16.  However, MURPHY in view of BAUMGARTE fails to explicitly teach:
wherein the third threshold condition is the second statistic being less than a product of the third statistic and a downscaling factor, the downscaling factor being less than one.

However, in a related field of endeavor (e.g., adaptive channel filters for mobile communications systems to filter interference caused by noise; paras. 0002 and 0004), GUNZELMANN explicitly teaches:
wherein the third threshold condition (Fig. 4, selection switch 210, compares, as inputs, the outputs from bandpass filter 200.4 and low-pass filter 200.2 and 200.3 in series, and determines if a ratio of the two inputs exceeds a threshold value; paras. 0011-12) is the second statistic being less than a product of the third statistic (selection switch 210 does a comparison, such as 200.2 and 200.3 LPF / 200.4 BPF < user-defined threshold [Wingdings font/0xE0] 200.2 and 200.3 LPF < user-defined threshold * 200.4 BPF; paras. 0012, 0019) and a downscaling factor (user-defined threshold; paras. 0012, 0019), 
the downscaling factor being less than one (the user-defined threshold may be less than 1; the comparison is either 200.2 and 200.3 LPF < user-defined threshold * 200.4 BPF OR 200.2 and 200.3 LPF * (1/user-defined threshold) < 200.4 BPF, and either user-defined threshold or 1/user-defined threshold is less than one; paras. 0012 and 0019).

    PNG
    media_image5.png
    357
    439
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of GUNZELMANN to MURPHY in view of BAUMGARTE to use the techniques of comparing outputs of two different filters to a user-defined threshold taught by GUNZELMANN to determine, for example, whether to update the Kalman filter noise input, such as to determine if the actual noise floor is biased to a true or false noise floor, as disclosed by MURPHY (col. 8, lines 55-68 discusses updating the Kalman filter noise input).  As disclosed in GUNZELMANN, one of ordinary skill would be motivated to compare the outputs from two separate filters applied to the same input signal to a threshold to determine which filtered signal has less noise (and interference).  (GUNZELMANN, para. 0012)


Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MURPHY in view of Guojun Zhou, J. H. L. Hansen and J. F. Kaiser, "Classification of speech under stress based on features derived from the nonlinear Teager energy operator," Proceedings of the 1998 IEEE International Conference on Acoustics, Speech and Signal Processing, ICASSP '98 (Cat. No.98CH36181), 1998, pp. 549-552 vol.1, doi: 10.1109/ICASSP.1998.674489, hereinafter referenced as ZHOU.

Regarding Claim 9, MURPHY teaches the apparatus according to Claim 1.  MURPHY further discloses:
wherein the processing device is further programmed to: receive an audio signal (Fig. 2B, step 252, a filter may receive an audio signal from communications device 204 or microphone 206; col. 4, lines 8-12)
MURPHY further discloses that prior art speech communication systems disclosed removing noise through “frequency specific attenuation parameters” (Col. 1, lines 27-32) and through “spectral subtraction” (Col. 1, line 48).  Such techniques may include bandpass filters that attenuate signal components outside of specific frequency cut-offs.

However, MURPHY does not explicitly teach:
bandpass filter the original signal to obtain the input signal.

However, in a related field of endeavor (e.g., speech processing), ZHOU explicitly teaches:
bandpass filter the original signal to obtain the input signal.  (a Gabor bandpass filter is applied to the raw input speech centered at the median fundamental frequency of the input speech; p. 550, at sections 2 and 3.1, also see Fig. 1)

Modifying MURPHY’s disclosure in order to accommodate the bandpass filter feature provided by ZHOU, discloses:
bandpass filter the original signal to obtain the input signal.  (for the raw audio signal received in MURPHY; col. 4, lines 8-12, apply a bandpass filter, which may be centered at the median fundamental frequency, as disclosed in ZHOU; p. 550, at sections 2 and 3.1, also see Fig. 1)

It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of ZHOU to MURPHY in order to first process the input signal using a bandpass filter to attenuate noise outside of a frequency band centered around the fundamental frequency of the input signal.  Indeed, MURPHY also discloses that frequency attenuation filters were known in the art. (MURPHY, Col. 1, lines 27-32)  As disclosed in ZHOU, one of ordinary skill would be motivated to use a bandpass filter in this way to focus analysis on a narrower frequency band. (ZHOU, p. 550, at section 2)

Regarding Claim 10, MURPHY teaches the apparatus according to Claim 1.  MURPHY further discloses:
wherein the processing device is further programmed to: receive an audio signal (Fig. 2B, step 252, a filter may receive an audio signal from communications device 204 or microphone 206; col. 4, lines 8-12)

MURPHY further discloses that prior art speech communication systems disclosed removing noise through “frequency specific attenuation parameters” (Col. 1, lines 27-32) and through “spectral subtraction” (Col. 1, line 48).  Such techniques may include bandpass filters that attenuate signal components outside of specific frequency cut-offs.  MURPHY also discloses analysis of an audio signal’s power spectral density (Col. 3, lines 24-28).

However, MURPHY does not explicitly teach:
bandpass filter the original signal to obtain a filtered signal; and 
calculate Teager energy for the filtered signal to obtain the input signal.

However, in a related field of endeavor (e.g., speech processing), ZHOU explicitly teaches:
bandpass filter the original signal to obtain a filtered signal; and.  (a Gabor bandpass filter is applied to the raw input speech centered at the median fundamental frequency of the input speech; p. 550, at sections 2 and 3.1, also see Fig. 1)
calculate Teager energy for the filtered signal to obtain the input signal. (the Teager energy operator may be applied to measure the energy from speech; pp. 549-50, section 2)

Modifying MURPHY’s disclosure in order to accommodate the bandpass filter feature provided by ZHOU, discloses:
bandpass filter the original signal to obtain a filtered signal; and (for the raw audio signal received in MURPHY; col. 4, lines 8-12, apply a bandpass filter, which may be centered at the median fundamental frequency, as disclosed in ZHOU; p. 550, at sections 2 and 3.1, also see Fig. 1)
calculate Teager energy for the filtered signal to obtain the input signal. (apply the Teager energy operator to the filtered signal as disclosed in ZHOU; pp. 549-50, section 2)

It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of ZHOU to MURPHY in order to first process the input signal using a bandpass filter to attenuate noise outside of a frequency band centered around the fundamental frequency of the input signal and then to use a Teager energy operator to calculate Teager energy.  Indeed, MURPHY also discloses that frequency attenuation filters were known in the art. (MURPHY, Col. 1, lines 27-32.)  Murphy also performs analysis on the power of the input signals, and one of ordinary skill in the art would understand that the power of a signal is a function of the signal’s energy over a period of time.  (MURPHY, Col. 3, lines 24-28).  As disclosed in ZHOU, one of ordinary skill would be motivated to use a bandpass filter in this way to focus analysis on a narrower frequency band and to use Teager energy operators to decompose a speech signal into AM-FM components so that such components may be analyzed separately if desired (e.g., small signal analysis), which when applied to MURPHY, could allow for more granular filtering of noise. (ZHOU, p. 550, at section 2)

Regarding Claim 19, MURPHY teaches the method according to Claim 11.  MURPHY further discloses:
receiving an audio signal; and (Fig. 2B, step 252, a filter may receive an audio signal from communications device 204 or microphone 206; col. 4, lines 8-12)
MURPHY further discloses that prior art speech communication systems disclosed removing noise through “frequency specific attenuation parameters” (Col. 1, lines 27-32) and through “spectral subtraction” (Col. 1, line 48).  Such techniques may include bandpass filters that attenuate signal components outside of specific frequency cut-offs.

However, MURPHY does not explicitly teach:
bandpass filtering the original signal to obtain the input signal.

However, in a related field of endeavor (e.g., speech processing), ZHOU explicitly teaches:
bandpass filtering the original signal to obtain the input signal.  (a Gabor bandpass filter is applied to the raw input speech centered at the median fundamental frequency of the input speech; p. 550, at sections 2 and 3.1, also see Fig. 1)

Modifying MURPHY’s disclosure in order to accommodate the bandpass filter feature provided by ZHOU, discloses:
bandpass filtering the original signal to obtain the input signal.  (for the raw audio signal received in MURPHY; col. 4, lines 8-12, apply a bandpass filter, which may be centered at the median fundamental frequency, as disclosed in ZHOU; p. 550, at sections 2 and 3.1, also see Fig. 1)

It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of ZHOU to MURPHY in order to first process the input signal using a bandpass filter to attenuate noise outside of a frequency band centered around the fundamental frequency of the input signal.  Indeed, MURPHY also discloses that frequency attenuation filters were known in the art. (MURPHY, Col. 1, lines 27-32)  As disclosed in ZHOU, one of ordinary skill would be motivated to use a bandpass filter in this way to focus analysis on a narrower frequency band. (ZHOU, p. 550, at section 2)

Regarding Claim 20, MURPHY teaches the apparatus according to Claim 11.  MURPHY further discloses:
receiving an audio signal (Fig. 2B, step 252, a filter may receive an audio signal from communications device 204 or microphone 206; col. 4, lines 8-12)

MURPHY further discloses that prior art speech communication systems disclosed removing noise through “frequency specific attenuation parameters” (Col. 1, lines 27-32) and through “spectral subtraction” (Col. 1, line 48).  Such techniques may include bandpass filters that attenuate signal components outside of specific frequency cut-offs.  MURPHY also discloses analysis of an audio signal’s power spectral density (Col. 3, lines 24-28).

However, MURPHY does not explicitly teach:
bandpass filter the original signal to obtain a filtered signal; and 
calculate Teager energy for the filtered signal to obtain the input signal.

However, in a related field of endeavor (e.g., speech processing), ZHOU explicitly teaches:
bandpass filtering the original signal to obtain a filtered signal; and.  (a Gabor bandpass filter is applied to the raw input speech centered at the median fundamental frequency of the input speech; p. 550, at sections 2 and 3.1, also see Fig. 1)
calculating Teager energy for the filtered signal to obtain the input signal. (the Teager energy operator may be applied to measure the energy from speech; pp. 549-50, section 2)

Modifying MURPHY’s disclosure in order to accommodate the bandpass filter feature and Teager energy feature provided by ZHOU, discloses:
bandpass filtering the original signal to obtain a filtered signal; and (for the raw audio signal received in MURPHY; col. 4, lines 8-12, apply a bandpass filter, which may be centered at the median fundamental frequency, as disclosed in ZHOU; p. 550, at sections 2 and 3.1, also see Fig. 1)
calculating Teager energy for the filtered signal to obtain the input signal. (apply the Teager energy operator to the filtered signal as disclosed in ZHOU; pp. 549-50, section 2)

It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of ZHOU to MURPHY in order to first process the input signal using a bandpass filter to attenuate noise outside of a frequency band centered around the fundamental frequency of the input signal and then to use a Teager energy operator to calculate Teager energy.  Indeed, MURPHY also discloses that frequency attenuation filters were known in the art. (MURPHY, Col. 1, lines 27-32.)  Murphy also performs analysis on the power of the input signals, and one of ordinary skill in the art would understand that the power of a signal is a function of the signal’s energy over a period of time.  (MURPHY, Col. 3, lines 24-28).  As disclosed in ZHOU, one of ordinary skill would be motivated to use a bandpass filter in this way to focus analysis on a narrower frequency band and to use Teager energy operators to decompose a speech signal into AM-FM components so that such components may be analyzed separately if desired (e.g., small signal analysis), which when applied to MURPHY, could allow for more granular filtering of noise. (ZHOU, p. 550, at section 2)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bartkowiak (US6711540 B1) discloses a tone detector with noise detection and dynamic thresholding.  Figure 2 illustrates a low pass filter in series with a signal averaging filter, peak detector, and noise threshold.
Zoica (US 8755877 B2) discloses signal processing in medical devices, where Figure 4 uses multiple low-pass filters and thresholds.
Iascone et al. (US 9778040 B1) discloses systems and methods to reduce sensor bias.  Figure 6 discloses the use of low-pass filters and threshold detectors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C LEE whose telephone number is (571)272-4933. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Mehrmanesh can be reached on (571)270-3351. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.C.L./Examiner, Art Unit 4163                                                                                                                                                                                                        
	/EDGAR X GUERRA-ERAZO/            Primary Examiner, Art Unit 2656